 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   DERRICK R. CALDWELL,                                Case No. 1:18-cv-01700-JDP

10                  Petitioner,                          ORDER TRANSFERRING CASE

11           v.                                          ECF No. 1

12   SCOTT FRAUENHEIM and
     STATE OF CALIFORNIA,
13
                    Respondents.
14

15        Petitioner Derrick R. Caldwell, a state prisoner without counsel, seeks a writ of habeas
16   corpus under 28 U.S.C. ' 2254. Petitioner challenges a conviction from Solano County, see
17   ECF No. 1 at 1, which is part of the Sacramento Division of the United States District Court
18   for the Eastern District of California. The court will therefore transfer this case to the
19   Sacramento Division. See Local Rule 120(d), (f).
20        Order
21        1. This action is transferred to the United States District Court for the Eastern District of
             California sitting in Sacramento; and
22

23        2. All future filings shall reference the new Sacramento case number assigned and must
             be filed at:
24                               United States District Court
                                 Eastern District of California
25                               501 “I” Street, Suite 4-200
                                 Sacramento, CA 95814
26
27

28


                                                     1
 1                                                                   `
     IT IS SO ORDERED.
 2

 3
     Dated:   January 3, 2019
 4                                  UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                2
